Separate opinion of
Mr. Justice Santana Becerra,
concurring.
San Juan, Puerto Rico, December 14, 1967
I agree with the decision, of the case, although for the reasons I set forth below.
It appears from the record that after the trial court instructed on the offense of larceny and on alibi, it stated that , the Rules allow that general instructions be delivered in writing to the jury. The prosecuting attorney and the defense stated that there was no objection.1
As a result of the foregoing, the jury went to deliberate without pertinent instructions as to the verdict they might render. However, in the printed form delivered to them to render the verdict, the court’s clerk wrote “grand larceny!.’ after the blank space where the jury should state “guilty” or “not guilty.” The jury wrote, in the corresponding space, “guilty of petit larceny.” As a result, from the face of the document of the verdict, appellant appeared being convicted of both petit larceny and grand larceny. This was an irregu*593lar verdict which could not be accepted for the reasons to which I have, referred to.
After the jury was instructed on the possible verdicts to be rendered, the same fact was repeated. The clerk wrote “grand larceny.” Rule 148 of the Rules of Criminal Procedure provides that when there is a verdict of conviction in which it appears to the court that the jury has mistaken the law, the presiding judge may explain to the jury and order them to reconsider the verdict. If, after reconsideration, they return the same verdict, it shall be accepted by the court.
.In this case there was an original expression of the jury finding appellant guilty of petit larceny. After the instructions the jury could have maintained that verdict pursuant to Rule 148, and it then ought to be accepted. There are a lot of cases of lesser offenses .comprised within a higher offense, and in view of the provisions of Rule 148, which to a certain point is a privilege of the jury, I believe that the best practice demands that it be the jury the one to write, upon rendering its verdict, everything concerning the offense for which defendant is found guilty. It should not be permitted that the clerk nor anybody, other than the jury, should write in the blank of the verdict a certain offense, because it is tantamount to compelling the jury to find him guilty or not guilty of the offense written therein only.
I have examined the record in this case and the evidence is of such a nature that, if believed by the jury, there was no possibility of a verdict other than that of grand larceny, for appellant having taken the money from the person of the victim.
For the reasons set forth in this opinion, I concur with the decision.

 Rule 137 of the Rules of Criminal Procedure of 1963 provides that: “All the instructions shall he oral unless the parties consent to the contrary.” It seems to me that the interests of a defendant are protected better if the defense, before agreeing that said instructions pass in writing to the jury, would read them in the light of the particular circumstances of its case, so that it could request, either additional instructions or explanations thereof. Such instructions in writing, in any event, should form part of the record.